CONTRERAS, Chief Judge,
specially concurring:
This case presents an extreme example of unlawful administrative overreaching which gives the administrative process a black eye and undermines the confidence of both the public and those being regulated. In our ever-increasing complex, technological, and specialized society, the use of administrative regulatory agencies is essential. However, as pointedly demonstrated in this case, such delegated power can, if allowed to go unchecked, be abused. The methodology which the Board used, along with its self-expressed justification, have been judicially censured by this court. Hopefully, other similarly situated state administrative agencies will heed what has been stated in this opinion and will not abuse the power which has been delegated to them.